            Case 6:20-cv-01083-ADA Document 30 Filed 07/27/21 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
 :628,19(670(176//&'%$%5$=26
 /,&(16,1*$1''(9(/230(17
vs.                                  Case No.: 6:20-cv-1083 $'$
ARISTA NETWORKS, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Brian W. Lewis                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Arista Networks, Inc.                             in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Latham & Watkins LLP                                     with offices at:

               Mailing address: 505 Montgomery Street · Suite 2000 ·

               City, State, Zip Code: San Francisco, CA 94111

               Telephone: 415-391-0600                      Facsimile: 415-395-8095


       2.      Since    2013                                  , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 290727                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See Attachment A
     Case 6:20-cv-01083-ADA Document 30 Filed 07/27/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       n/a




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:20-cv-00075-ADA            on the 3      day of December               , 2020 .

      Number: 6:20-cv-00078-ADA            on the 3      day of December               , 2020 .

      Number: 6:20-cv-00080-ADA            on the 3      day of December               , 2020 .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       n/a




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       n/a




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-01083-ADA Document 30 Filed 07/27/21 Page 3 of 4
         Case 6:20-cv-01083-ADA Document 30 Filed 07/27/21 Page 4 of 4




                                         Attachment A

                                        Brian W. Lewis
                 Admitted to practice before the following Courts/Jurisdictions

                     Court/Jurisdiction                                   Admitted Date

New York                                                          06/23/2010

California                                                        06/2013

Northern District of California                                   3/14/2018

Central District of California                                    5/23/2019

Oregon                                                            2/8/2021



                                        Brian W. Lewis
         Previously applied to appear pro hac vice in this district in the following cases

                           Case No.                                    Date of Application

6:20-cv-00078-ADA                                                 11/30/2020

6:20-cv-00075-ADA                                                 11/30/2020

6:20-cv-00080-ADA                                                 11/30/2020
